 


109 HR 6325 : To provide a new effective date for the applicability of certain provisions of law to 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IIB 
109th CONGRESS 2d Session 
H. R. 6325 
IN THE SENATE OF THE UNITED STATES 
 
November 16, 2006 
Received; read twice and referred to the Committee on Banking, Housing, and Urban Affairs 
 
AN ACT 
To provide a new effective date for the applicability of certain provisions of law to Public Law 105–331. 
 
 
That notwithstanding any other provision of law, for the purposes of Public Law 105–331, the end of the 2-year period specified in subparagraph (B) of section 5134(f)(1) of title 31, United States Code, shall be July 1, 2007. 
   Passed the House of Representatives November 15, 2006. KAREN L. HAAS, Clerk.   
